department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr se i e - ia uniform issue list xkxxkxxxkxkxkxkkkkxkkk xxxxkxkxkkkkxkkkkkk mxkkxkkkkkkkkkkkk legend taxpayer a xxxxxxkxxxxx plan x xxxkxxxxxxkxxk xxxkkkkkkkkk financial advisor b xxxxxxxxxxxx financial_institution c kxxxkkkkkkmk account y xxxxxxxxxxkx ira x xxxxxxxxkxxkx xxxkxxxxkxxkxkk financial_institution d xxxxxxxxxxxx amount n amount o date date date date xxxxxxxxxxkx xxxxxxxxxkxkx xxxxxxxxxxkk xxxxxxxxxxkx xxxxxxxxxxxx xxxkxxkxxxxxxxk xxxxxxxxxxx page of dear xxxxxxxx ot this is in response to your letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your ruling_request on date taxpayer a age received a distribution of amount n from plan x which she intended to roll over into an ira which had been established at financial_institution c taxpayer a asserts that due to an error by financial advisor b amount n was not rolled over timely into an ira on date plan x issued a check payable to taxpayer a for amount n the check for amount n represented the lump sum payment minus percent federal withholding_tax of the non-annuity portion of taxpayer a’s retirement benefit in plan x plan x distributed_amount n to taxpayer a pursuant to the distribution method taxpayer a had elected when she filed for retirement prior to date but a few months after taxpayer a had filed her retirement papers taxpayer a met with financial advisor b of financial_institution c who advised taxpayer a to rescind her election to have the non-annuity portion of plan x distributed to her and to elect instead to have the non-annuity portion of plan x rolled over directly from plan x into an ira to be maintained at financial_institution c taxpayer a contacted plan x and filed paperwork to change her election of distribution method to a direct_rollover however because plan x had already begun to process taxpayer a’s non-annuity payment in accordance with her initial election and in spite of efforts by both taxpayer a and financial advisor b to persuade plan x to perform the direct_rollover to financial_institution c taxpayer a received a check for amount n on date as plan x's final_decision on the matter documentation shows that during a meeting between financial advisor b and taxpayer a financial advisor b in anticipation of the direct_rollover from plan x established an ira at financial_institution c on behalf of taxpayer a on date the check for amount n was presented to financial advisor b who deposited amount n into account y a non-ira account at financial_institution c instead of into the ira which had been established months earlier to receive the direct_rollover from plan x xxxxxkxkkkkx page of rpg gk taxpayer a represents that at the time she presented the check from plan x to financial advisor b he informed taxpayer a that since taxes had been withheld from the payment it did not matter as to which type of account amount n could be deposited taxpayer a asserts that she relied on financial advisor b and that she believed that amount n was tax-sheltered in account y during date when account y experienced significant losses taxpayer a transferred amount o the remainder of amount n to an account maintained at financial_institution d on date financial_institution d placed amount o into ira x based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount n sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred xkxxkxxxkxkkkx page of the information presented and documentation submitted is consistent with your assertion that taxpayer a’s failure to accomplish a timely rollover of amount n into an ira was caused by an error by financial advisor b therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n less amount o into a rollover ira provided all other requirements of sec_402 of the code except the day requirement are met the contribution of amount n will be considered a valid rollover_contribution within the meaning of sec_402 of the code in addition the contribution of amount o into an ira on date will be considered a valid rollover_contribution within the meaning of sec_402 of the code this ruling assumes plan x satisfied the qualification requirements of sec_401 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxx id number xxxxxx by telephone at xxx xxx-xxxx please address all correspondence to se t ep ra t sincerely yours a chew rev fe laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
